DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 1/20/2022 has been entered and made of record.

The application has pending claim(s) 1-20.

In response to the amendments filed on 1/20/2022:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  

Applicant’s arguments, see pages 12-19, filed 1/20/2022, with respect to claims 1-20 have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 
Applicant’s arguments, see pages 19-20, filed 1/20/2022, with respect to claims 1, 9, 11, 19, and 20 have been fully considered and are persuasive.  Therefore the Obviousness-Type Double Patenting rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yangzhou Du (Reg. No. 65,310) on January 24, 2022.
	The application has been amended as follows:
For claim 9 on page 4 of Applicant’s Amendment after Non-Final dated 1/20/2022:
	1.  Please replace -- comprising: -- at line 2 with “further includes:”.

For claim 11 on pages 5-6 of Applicant’s Amendment after Non-Final dated 1/20/2022:
	1.  Please replace -- in the fused image, -- at line 12 with “in the fused image based on the partial contrast,”.










REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Independent claim 1 respectively recites the limitations of: adjusting the fused image according to the regulation parameter, including adjusting a contrast level of a region of interest (ROI) in the fused image based on the partial contrast, wherein the adjusting a contrast level of a region of interest (ROI) includes: identifying a range of a temperature quantized value of the ROI; stretching the range of the temperature quantized value; determining a mapping function of hue value and temperature quantized value based on the identified range of the temperature quantized value and the stretched range of the temperature quantized value; and transforming temperature quantized values of the ROI to hue values based on the mapping relationship.
Similarly, independent claims 11 and 20 respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Wolff et al (US 7,620,265 B1, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action) discloses transforming the hue, saturation, intensity fused image to the color space required by the color display input.  However, Wolff does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Winn ‘828 discloses thermal V-Curve for fusion image declutter wherein the method assigns different hues to the intensity values of the thermal image, ranging from coldest to hottest relative temperatures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 24, 2022